ACCEPTED
                                                                     03-15-00289-CR
                                                                             6414277
                                                          THIRD COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                                                 8/7/2015 6:10:28 PM
                                                                   JEFFREY D. KYLE
                                                                              CLERK
                  NO. 03-15-00289-CR

                                              FILED IN
                                       3rd COURT OF APPEALS
                                           AUSTIN, TEXAS
               IN THE COURT OF APPEALS
                                       8/7/2015 6:10:28 PM
                     FOR THE
                                         JEFFREY D. KYLE
       THIRD   SUPREME JUDICIAL DISTRICT       Clerk
                  AT AUSTIN, TEXAS



           RAFAEL HERNANDEZ-PRADO,
                   Appellant

                           vs.

                THE STATE OF TEXAS,
                      Appellee


      Appeal from the 33rd Judicial District Court
                    Cause No. 9767
                Burnet County, Texas
     The Honorable J. Allan Garrett, Judge Presiding


APPELLANT'S FIRST MOTION FOR EXTENSION OF TIME


                                 Gary E. Prust
                                 State Bar No. 24056166
                                 1607 Nueces Street
                                 Austin, Texas 78701
                                 (512) 469-0092
                                 Fax: (512) 469-9102

                                 ATTORNEY FOR APPELLANT
                   ORAL ARGUMENT IS NOT REQUESTED

        APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
                         TO FILE BRIEF

       Appellant, Rafael Harnandez-Prado, files this, his “First Motion for

Extension of Time to File Brief,” and in support thereof shows as follows.

                                         I.

1.     Appellant's Motion is brought pursuant to TEX.R.APP.P 10.5(b).

2.     Appellant has not requested previously an extension of time within which to

file his brief.

3.     Appellant's brief was due on August 6, 2015.

4.     Appellant's attorney had a very busy trial schedule in July and August 2015.

Counsel has maintained a busy appellate schedule including authoring three

appellate briefs in unrelated appeals during this same time period. Additionally,

Appellant’s attorney had an unexpected death in his immediate family in June

2015 and took time off to manage those affairs.

5.     In order to address the issues raised in the present appeal thoroughly,

Appellant's attorney will require more time to complete his brief. Appellant’s

attorney will require until September 30, 2015 to complete his brief.

6.     Accordingly, Appellants request that this Court allow him until September

30, 2015 to file his brief.
                                      Respectfully submitted,

                                      /s/ Gary Prust

                                      Gary E. Prust
                                      SBN 24056166
                                      1607 Nueces Street
                                      Austin, Texas 78701
                                      (512) 469-0092
                                      Fax: (512) 469-9102
                                      gary@prustlaw.com
                                      Attorney for Appellant

                         CERTIFICATE OF SERVICE
      In compliance with Rule 9.5(d) of the Texas Rules of Appellate Procedure,
the undersigned attorney certifies that a true and correct copy of the foregoing
Motion was served Mr. Gary Bunyard of the 33rd and 424th District Attorney’s
Office via electronic service through efile.txcourts.gov on this 7th day of August
2015.

                                               /s/ Gary E Prust
                                             Gary E. Prust

                      CERTIFICATE OF CONFERENCE
       In compliance with Rule 10.1(a)(5) of the Texas Rules of Appellate
Procedure, the undersigned attorney certifies he conferred with the 33rd and 424th
District Attorney’s Office via email communication concerning this motion on the
5th day of August, 2015.

                                            /s/ Gary Prust
                                            Gary E. Prust

                     CERTIFICATE OF COMPLIANCE
      Pursuant to TEX. R. APP. PROC. 9.4(i)(3), I hereby certify this brief contains
165 words. This is a computer-generated document created in Microsoft word,
using 14-point typeface. In making this this certificate, I rely on the word county
provided by the software use to prepare the document.

                                             /s/ Gary Prust
                                             Gary E. Prust